EXHIBIT 10.28

 

NEIMAN MARCUS, INC.

 

CASH INCENTIVE PLAN

 

(As amended January 21, 2008)

 

Section 1.  Purpose.

 

The purpose of this Neiman Marcus, Inc. Cash Incentive Plan (this “Plan”) is to
aid Neiman Marcus, Inc. and its affiliates (the “Company”) in providing a
corporate benefit to key professionals of The Neiman Marcus Group, Inc. and its
affiliates (the “Employer”) to align their interests and motivations with the
commercial goals of the Company.

 

Section 2.  Certain Definitions.

 

(a)                  “Bonus Pool” shall mean $14 million, less the amount
payable, if any, to Burton M. Tansky pursuant to Section 5(c)(ii) of his
Employment Agreement with the Company.

 

(b)                 “Cash Bonus” shall mean, with respect to a Participant, such
Participant’s Pro Rata Portion of the Bonus Pool.

 

(c)                  “Cause” shall have the meaning set forth in the Management
Stockholders’ Agreement.

 

(d)                 “Change of Control” shall have the meaning set forth in the
Management Stockholders’ Agreement.

 

(e)                  “Committee” means the Board of Directors of the Company or
any committee the Board of Directors may designate from among its members to
administer this Plan.

 

(f)                    “Common Stock” means the common stock of the Company, par
value US $0.01 per share.

 

(g)                 “Eligible Employee” means each individual other than Burton
M. Tansky who has been granted an Option.

 

(h)                 “Employer” has the meaning set forth in the preamble to this
Plan.

 

(i)                     “Incentive Plan” means the Company’s Management Equity
Incentive Plan.

 

(j)                     “Initial Public Offering” shall have the meaning set
forth in the Incentive Plan.

 

(k)                  “Majority Stockholder” shall have the meaning set forth in
the Management Stockholders’ Agreement.

 

(l)                     “Management Stockholders’ Agreement” shall mean the
Management Stockholders’ Agreement, dated as of October 6, 2005, by and among
the Company, the Majority Stockholder, and the Management Stockholders (as
defined therein).

 

 

1

--------------------------------------------------------------------------------


 

(m)               “Option” shall mean any option to purchase Common Stock
granted on November 29, 2005 under the  Incentive Plan, and each additional
option granted under the Incentive Plan  thereafter if and to the extent
determined by the Committee in its discretion after consultation with the Chief
Executive Officer of the Company.

 

(n)                 “Participant” shall mean each Eligible Employee who is
either employed as of the Payment Event or was terminated without Cause within
the six-month period immediately preceding the Payment Event.

 

(o)                 “Participant Holdings” shall mean the sum of (A) the
aggregate number of Shares held by all Participants (or their Permitted
Transferees) employed by the Employer as of the Payment Event as a result of the
previous exercise of Options, (B) the aggregate number of Shares underlying
outstanding vested and unvested Options held by all Participants (or their
Permitted Transferees) employed by the Employer as of the Payment Date, (C) the
aggregate number of Shares held on the date of termination by all Participants
(or their Permitted Transferees) whose employment was terminated without Cause
within the six-month period immediately preceding the Payment Event as a result
of the previous exercise of Options and (D) the aggregate number of Shares
underlying vested Options held on the date of termination by all Participants
(or their Permitted Transferees) whose employment was terminated without Cause
within the six-month period immediately preceding the Payment Event.

 

(p)                 “Payment Event” shall mean the earlier to occur of a Change
of Control or an Initial Public Offering, subject to the provisions of
Section 4.

 

(q)                 “Permitted Transferee” shall mean the meaning set forth in
the Incentive Plan.

 

(r)                    “Pro Rata Portion” shall mean, as of the Payment Event:

 

(i)             In the case of a Participant employed with the Employer on the
Payment Event, the portion of the Bonus Pool that bears the same ratio as the
sum of the Shares underlying outstanding vested and unvested Options held by
such Participant (or his Permitted Transferees) plus any Shares held by such
Participant (or his Permitted Transferees) as a result of the previous exercise
of Options bears to the Participant Holdings; and

 

(ii)          In the case of a Participant whose employment was terminated
without Cause within the six-month period immediately preceding the Payment
Event, the portion of the Bonus Pool that bears the same ratio as the sum of the
Shares underlying the vested Options held by such Participant (or his Permitted
Transferees) on the date of termination plus any Shares held by the Participant
(or his Permitted Transferees) on the date of termination as a result of the
previous exercise of Options bears to the Participant Holdings.

 

(s)                  “Shares” shall mean shares of Common Stock.

 

Section 3.  Administration.

 

This Plan shall be administered by the Committee, which shall have full
discretion to administer this Plan, including but not limited to discretion
(A) to determine all questions related to a Participant’s entitlement to receive
the Cash Bonus, (B) to interpret and construe any provision of this Plan, and
(C) to adopt, amend, or rescind any rules and regulations for the operation and
administration of this Plan.  Decisions of the Committee shall be final and
binding for all purposes.  None of the Company, the Employer, the Committee, nor
any member of the Committee, shall be liable to any party for any action,
omission, or determination relating to this Plan.  This Plan shall be
administered at the expense of the Company.

 

Section 4.  Cash Bonuses.

 

(a)                                  Subject to the terms of this Plan, upon the
occurrence of the Payment Event, each Participant shall be entitled to a Cash
Bonus, provided that the internal rate of return to the Majority Stockholder in
respect of their direct and indirect investment in the Company is positive.  The
Majority Stockholder’s internal rate of return shall be calculated in the case
of an Initial Public Offering as if the Majority Stockholder sold all of its
direct and indirect equity interests in the Company at a per share price equal
to the Initial Public Offering price or, in the case of a

 

2

--------------------------------------------------------------------------------


 

Change of Control, based on the value of its equity interests implied by the
transaction giving rise to the Change of Control, and in each case, taking into
account all investments made directly or indirectly in the Company, all
management and transaction fees paid by the Company or its subsidiaries to the
Majority Stockholder and all expenses incurred by the Majority Stockholder in
connection with the investment.

 

(b)                                 In no event shall a Participant be entitled
to receive a Cash Bonus (A) prior to the Payment Event and (B) unless and until
the Committee in its sole discretion determines that the conditions set forth in
Section 4(a) above have been satisfied with respect to such Participant.

 

Section 5.  Payment.

 

(a)                                  The Company shall pay each Participant the
Cash Bonus as soon as administratively practical following, but in all cases
within two and a half months of, a Payment Event.

 

(b)                                 The Company shall deduct from all payments
and distributions under this Plan any required federal, state, or local
government tax withholdings.

 

(c)                                  The Company may, if the Committee in its
sole discretion shall so determine, offset any amounts that a Participant may
owe to the Company or the Employer against any distribution of the Cash Bonus
that would otherwise have been made to the Participant.

 

Section 6.  General Provisions.

 

(a)  No Right to Continued Employment.  Nothing contained in this Plan shall
confer upon the Participant any right with respect to the continuation of his or
her employment by the Employer, or interfere in any way with the right of the
Employer at any time to terminate such employment or to increase or decrease the
compensation of the employee or Participant.  No person other than the
Participants shall have any claim or right to participate in this Plan.  Any
conditional grant by the Company to any Participant of any Cash Bonus
contemplated herein shall neither require the Company to make any additional
grant to such Participant or any other Participant or other person at any time
nor preclude the Company from making subsequent grants to such Participant or
any other Participant or other person at any time.

 

(b)  Participation in Other Plans.  Nothing in this Plan shall be deemed to
entitle a Participant to participate in, nor prohibit nor restrict any
Participant participation in, any other plan, program, or arrangement maintained
by the Company or the Employer.

 

(c)  Amendment; Termination.  The Company may at any time, in its sole
discretion, terminate or amend this Plan, provided that any such termination or
amendment shall not impair or adversely affect an Eligible Employee’s rights
under this Plan without such Eligible Employee’s written consent.

 

(d)  Section 409A.  Notwithstanding any provision herein to the contrary, the
Committee may, in its sole discretion, change the form and timing of any
distribution or otherwise modify the terms of this Plan in order to comply with
applicable law, including, without limitation, in order to avoid adverse tax
treatment to any Participant under Section 409A of the Code; provided that the
Committee shall use commercially reasonable efforts to put the Participants in
the same position as they would have been in but for the application of this
Section 6(d).

 

(e)  Unfunded Status of Plan.  The Company shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under this Plan.  To the extent any person acquires any rights to
receive payments hereunder from the Company, such rights shall be no greater
than those of an unsecured creditor.

 

(f)  Governing Provisions.  The provisions of this Plan shall govern in all
respects the allocation, distribution, and nature of the Cash Bonuses, and shall
supersede all prior written agreements and negotiations and oral understandings
regarding such Cash Bonuses, if any.

 

3

--------------------------------------------------------------------------------


 

(g)  Governing Law.  This Plan and the rights of all persons under this Plan
shall be construed and administered in accordance with the laws of the State of
Delaware, without regard to its conflict of law principles.

 

(h)  Effective Date.  This Plan is effective as of November 29, 2005.

 

4

--------------------------------------------------------------------------------